DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim(s) 183-185 and 192 is/are objected to because of the following informalities:
Claim 183, Ln. 3-4 recites “the measured FdO2” which should read “a measured FdO2” as it is a first introduction
Claim 184, Ln. 1-2 recites “the oxygen valve” which should read “the oxygen inlet valve” for consistency with claim 183
Claim 185, Ln. 1-2 recites “the oxygen valve” which should read “the oxygen inlet valve” for consistency with claim 183
Claim 185, Ln. 3 recites “the total gases flow rate” which should read “a total gases flow rate” as it is a first introduction
Claim 192 must end with a period
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 176-177, 183-185, and 188 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 176 recites the limitation “the supplementary gas inlet valve” in Ln. 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the claim will instead be read as dependent on claim 175, which provides the proper antecedent basis.
Claim 183 recites the limitation “the target FdO2” in Ln. 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the claim will instead be read as dependent on claim 179, which provides the proper antecedent basis.
Claim 188 recites the limitation “the defined limits” in Ln. 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the claim will instead be read as dependent on claim 187, which provides the proper antecedent basis.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 184 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 184 recites “the control signal for the oxygen valve is determined based at least in part on the target FdO2 and the measured FdO2.”  Claim 184 depends from claim 183 which has already recited “to determine a control signal for an oxygen inlet valve based at least in part on a difference between the target FdO2 and the measured FdO2.” Thus, as the control signal of claim 183 has already been recited as based upon “a difference between the target FdO2 and the measured FdO2” the limitations of claim 184 do not appear to further limit what is required by claim 183. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 172-185 and 187-193 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (U.S. Pub. 2009/0320836) in view of Barker et al. (U.S. Pub. 2015/0059745).
Regarding claim 172, Baker discloses a respiratory apparatus (Fig. 2; ¶0019) that provides a flow of gases to a patient, the respiratory apparatus comprising: a controller (Fig. 2 #112, 114; ¶0019) configured to control delivery of gases to the patient using closed loop control (e.g. ¶0028), wherein the controller is configured to: receive patient parameter data indicative of oxygen saturation (SpO2) of the patient from at least one sensor (¶0028 – from sensor 150); execute a control phase, wherein operation of the respiratory apparatus during a therapy session is based at least in part on the patient parameter data (e.g. ¶¶0028, 0030, 0032-0033); and a gases composition sensor (Fig. 2 #154; ¶0029) configured to determine at least oxygen content (FdO2) of gases flow during operation of the respiratory apparatus.
Baker fails to disclose the gases composition sensor is an ultrasonic sensor system.
Barker teaches a respiratory apparatus (e.g. Figs. 15-18C) including a sensor system (#60; ¶0116) including an ultrasonic gas composition sensor (¶¶0116, 0150-0152). Barker teaches an ultrasonic gas composition sensor as being a particularly useful species of gas composition sensor which can be used to detect oxygen concentration within a bulk gases stream flow (¶0116).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Baker the gases composition sensor is an ultrasonic sensor system in order to provide the benefit of using a recognized species of gas composition sensor known to be useful for detecting oxygen concentration within a bulk gases stream flow in view of Barker.
Regarding claim 173, Baker teaches the invention as modified above and together with Barker further teaches the respiratory apparatus is configured to deliver a nasal high flow (NHF) flow of gases to the patient (Baker – ¶0033 – nasal delivery; Barker – ¶0096 – nasal delivery, ¶0104 – high flow). The terminology “high flow” is understood in light of the discussion in ¶0459 of the instant specification.
Regarding claim 174, Baker teaches the invention as modified above and further teaches the controller is configured to receive device parameter data indicative of an oxygen concentration of the gases flow (¶¶0029, 0036).
Regarding claim 175, Baker teaches the invention as modified above and further teaches a supplementary gas inlet valve (Fig. 2 #130), wherein the controller is configured to control operation of the supplementary gas inlet valve (¶¶0023, 0025).
Regarding claim 176, Baker teaches the invention as modified above and further teaches an ambient air inlet (Fig. 2 #124; ¶0022 – local atmosphere), wherein the supplementary gas inlet valve is an oxygen inlet valve (Fig. 2 #130), wherein the oxygen inlet valve is in fluid communication with a filter module (Fig. 2 #164; ¶0033), wherein the respiratory apparatus is configured to entrain oxygen received from the oxygen inlet valve with ambient air from the ambient air inlet in the filter module (Fig. 2; ¶0033 – gases mixed at filter/heater 164).
Regarding claim 177, Baker teaches the invention as modified above but fails to teach the gases composition sensor is positioned downstream of a blower module of the respiratory apparatus, and wherein the filter module is positioned upstream of the blower module of the respiratory apparatus.
Barker, as previously incorporated in Baker, further teaches a blower module (Fig. 10 within #34; ¶0101) downstream of gas mixing (¶0098). Barker teaches a blower module as providing the benefit of supplying therapy of pressurized breathing gas, which is desirable in the treating of certain respiratory conditions (¶¶0003, 0005). Barker also teaches a gases composition sensor which may be positioned downstream of the blower module (¶0126 – “after the blower unit”). Barker teaches it is an obvious design choice to select between sensing gas flow either before or after a blower unit (¶0126).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Baker a blower module in order to provide the benefit of supplying therapy of pressurized breathing gas, which is desirable in the treating of certain respiratory conditions in view of Barker. It further would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in the modified Baker the gases composition sensor is positioned downstream of the blower module based upon an obvious design choice to select between sensing gas flow either before or after a blower unit further in view of Barker. The location of the blower module in the modified Baker would obviously have been downstream of the filter module as the filter module is the location of mixing and the blower module is positioned downstream of where mixing occurs.
Regarding claim 178, Baker teaches the invention as modified above but fails to teach the gases composition sensor is positioned downstream of a blower module of the respiratory apparatus.
Barker, as previously incorporated in Baker, further teaches a blower module (Fig. 10 within #34; ¶0101). Barker teaches a blower module as providing the benefit of supplying therapy of pressurized breathing gas, which is desirable in the treating of certain respiratory conditions (¶¶0003, 0005). Barker also teaches a gases composition sensor which may be positioned downstream of the blower module (¶0126 – “after the blower unit”). Barker teaches it is an obvious design choice to select between sensing gas flow either before or after a blower unit (¶0126).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Baker a blower module in order to provide the benefit of supplying therapy of pressurized breathing gas, which is desirable in the treating of certain respiratory conditions in view of Barker. It further would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in the modified Baker the gases composition sensor is positioned downstream of the blower module based upon an obvious design choice to select between sensing gas flow either before or after a blower unit further in view of Barker.
Regarding claim 179, Baker teaches the invention as modified above and further teaches the closed loop control includes using a first closed loop control model configured to determine a target fraction of delivered oxygen (FdO2) (¶0015 – closed loop FiO2 control sets FiO2 as a target responsive to patient SpO2).
Regarding claim 180, Baker teaches the invention as modified above and further teaches the target FdO2 is determined based at least in part on a target SpO2 and measured SpO2 (¶0015).
Regarding claim 181, Baker teaches the invention as modified above and further teaches the target FdO2 is further based at least in part on measured FdO2 (¶0015 – e.g. when current FiO2 is insufficient for target SpO2 it must be adjusted).
Regarding claim 182, Baker teaches the invention as modified above and further teaches the target FdO2 is further based at least in part on a previous target FdO2 (¶0015 – e.g. when current FiO2 is insufficient for target SpO2 it must be adjusted).
Regarding claim 183, Baker teaches the invention as modified above and further suggests as obvious the closed loop control includes using a second closed loop control model configured to determine a control signal for an oxygen inlet valve based at least in part on a difference between the target FdO2 and a measured FdO2 (¶0015 – FiO2 control to supply more or less oxygen requires valve control).
Regarding claim 184, Baker teaches the invention as modified above and further suggests as obvious the control signal for the oxygen inlet valve is determined based at least in part on the target FdO2 and the measured FdO2 (¶0015 – e.g. valve control required to increase or decrease oxygen levels for current and/or new FiO2).
Regarding claim 185, Baker teaches the invention as modified above and further suggests as obvious the control signal for the oxygen inlet valve is determined further based at least in part on a gases flow rate, wherein the gases flow rate is a total gases flow rate (¶0033 – from flow sensor 166, total flow to control patient SpO2 will also directly relate to control of FiO2).
Regarding claim 187, Baker teaches the invention as modified above and further suggests as obvious the controller is configured to transfer to a manual mode of operation when the patient SpO2 is outside of defined limits. Baker expresses particular concern with situations where patient SpO2 (e.g. ¶0017) and FiO2 (e.g. ¶0018) move outside of defined limits. One response to this situation discussed by Baker is alert a clinician to perform an intervention (¶0018). One of ordinary skill in the art would have considered it prima facie obvious that a request for clinician intervention would suggest an option of switching from automated mode to manual mode as clinician intervention indicates manual control should be allowed.
Regarding claim 188, Baker teaches the invention as modified above and further teaches the controller is configured to trigger an alarm when the patient SpO2 is outside of the defined limits (¶¶0017-0018, 0036).
Regarding claim 189, Baker teaches the invention as modified above and Barker as incorporated therein further teaches the ultrasonic sensor system comprises a first ultrasonic transducer and a second ultrasonic transducer (Figs. 26A-27C each include at least two transducers; ¶¶0162-0171).
Regarding claim 190, Baker teaches the invention as modified above and Barker as incorporated therein further teaches each of the first ultrasonic transducer and the second ultrasonic transducer is a receiver and a transmitter (Fig. 26B; ¶0164).
Regarding claim 191, Baker teaches the invention as modified above and Barker as incorporated therein further teaches the first ultrasonic transducer and the second ultrasonic transducer send pulses bidirectionally (Fig. 26B; ¶0164).
Regarding claim 192, Baker teaches the invention as modified above and Barker as incorporated therein further teaches at least one of the first ultrasonic transducer or the second ultrasonic transducer send pulses along the gases flow (Fig. 27B; ¶0170).
Regarding claim 193, Baker teaches the invention as modified above and Barker as incorporated therein further teaches at least one of the first ultrasonic transducer or the second ultrasonic transducer send pulses across the gases flow (Fig. 26C; ¶0165).
Claim(s) 186 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (U.S. Pub. 2009/0320836) in view of Barker et al. (U.S. Pub. 2015/0059745) and further in view of Chen et al. (U.S. Pub. 2011/0041849).
Regarding claim 186, Baker teaches the invention as modified above but fails to teach the controller is configured to transfer to a manual mode of operation when a signal quality of the at least one sensor is below a threshold.
Chen teaches a ventilation system (Fig. 1) and teaches a controller configured to determine when a signal quality from an oxygen saturation sensor is low (¶¶0011, 0036). Chen teaches it is recognized in the art that such factors as electromagnetic coupling from other electronic instruments, movement of the patient, sensor malfunction, and environmental factors that interfere with the connection between the patient and a monitoring device can cause poor quality oxygen saturation signals which can be detrimental to patient safety (¶0010). Chen teaches responding to a low quality oxygen saturation signal with such options as initiating an alarm/alert or changing operation to exclude those low quality oxygen saturation signals (¶0036). One of ordinary skill in the art would have considered the teachings of initiating an alarm/alert or the changing of operation as obviously suggestive of a transfer to a manual mode of operation since clinician intervention would clearly be desired in response to this determination.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Baker the controller is configured to transfer to a manual mode of operation when a signal quality of the at least one sensor is below a threshold in order to provide the benefit of responding to a low quality oxygen saturation signal with such options as initiating an alarm/alert or changing operation to exclude the low quality oxygen saturation signals, which are suggestive of a desire for clinician interview, in view of Chen.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references. Regarding claim 172 attention is further specifically drawn to: Raemer (U.S. Patent 5365922; Fig. 1), Remes et al. (U.S. Patent 5706801; Figs. 1-2), Flanagan et al. (U.S. Pub. 2014/0275901; Fig. 1), and Brown et al. (U.S. Pub. 2016/0022952; Figs. 1-2).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785